DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 5,723,167) in view of Parker et al. (GB 2520486 A1), Shim et al. (US 6,770,313 B2), Bows et al. (US 2008/0138480 A1) and Moser et al. (US 7,449,206 B2).
Citations to Parker are taken from US equivalent 2019/0174781 A1.
The limitation “cutting device” is given its broadest reasonable interpretation to mean any device known in the food processing art for cutting foods. The limitation “parts which are edible” is interpreted to mean any component which is retained for the process and intended to be consumed.
Regarding claim 18, Lewis et al. teaches a process for preparing vegetables such as cauliflower (abstract; column 2 line 51), where the vegetable can be pieces or morsels (column 3 lines 1-2), comprising peeling or cutting (mechanical treatment), blanching, where the blanching can be done with steam (column 3 lines 41-43; examples 1-2 in columns 7-8 steam blanch), air drying the vegetable (column 4 lines 10-15), packaging the vegetable (column 4 lines 36-39), and freezing the vegetable at a temperature of 0 to -40oC (column 5 lines 31-35). 
Regarding the particular type of cauliflower, absent persuasive evidence of the criticality of said particular type or unexpected results arising from the claimed types of cauliflower, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to use the claimed types of cauliflower as a matter of manufacturing preference or for visual appeal (a variety of colors).
Regarding the mechanical treatment and the cut cauliflower comprising granules with sizes comprised between 30-60 mm3, Lewis et al. further teaches the vegetables can be cut in accordance with any customary procedure (column 3 lines 41-43), and teaches various sizes (column 7 line 66; column 8 lines 20-21 and 40-41), but does not specify the claimed volume.
Parker et al. teaches a method for processing vegetables (abstract), particularly cauliflower (paragraph 2), where the cauliflower is diced into “relatively small” (e.g. 1-10 mm) granules in order to reduce the duration of the softening step (paragraphs 28 and 30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to cut the vegetable into granules with the claimed size range since the reference already suggests various sizes can be used, since “ricing” cauliflower into small granules is acknowledged by the prior art, and therefore as a matter of manufacturing preference, since changes in size and shape are a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed shape/size was significant In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of vegetable being processed, desired aesthetics and/or type of the final product, effects on processing steps such as softening, and desired texture/mouthfeel.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. This reasoning is applied to all ranges recited throughout this office action.
Parker et al. further teaches the cauliflower can be cut to remove outer leaves and stalks (paragraph 17). Since mechanical treatment such as peeling and/or chopping is a known process which removes undesired external portions of a food while maintaining the desired portions, the preparation process is construed to be a type of “mechanical treatment” as claimed. 
Additionally, mechanical treatment to remove undesired portions would have been obvious to one of ordinary skill in the art at the time of the invention as the process is generally known and commonly practiced in the art, since the process does not appear to be critical or yield unexpected results, and therefore as a matter of manufacturing or personal preference to remove particularly undesired portions (e.g. roots, stems, skins, cores, etc.) thereby providing a preferable eating experience.
Lewis et al. teaches an embodiment of washing vegetables (column 8 line 40), but does not specify washing to eliminate residues of earth or substances and materials which have accumulated during harvest.
Shim et al. teaches a process preparing vegetables (abstract) comprising washing the vegetables to remove dust, foreign materials, and pesticides adhering to the surfaces of the vegetables (column 4 lines 55-59) prior to cutting (column 5 lines 7-8), and deep-freezing at temperature of less than -25oC (column 6 lines 15-16). The reference is analogous since it is directed to processing vegetables for preservation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to wash the vegetables prior to cutting as claimed since doing so is known and commonly practiced in the art, since Lewis et al. already suggests washing, and to similarly remove any undesired substances/residues from the vegetables for safety, compliance with regulatory standards, and to ensure the portions of the vegetable (retained after mechanical treatment) are not contaminated with said undesired substances/residues.
Lewis et al. does not teach manual sorting of granules.
Shim et al. further teaches screening vegetables which have good color, flavor, and are not damaged by insects (column 4 lines 47-48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to similarly sort the vegetable in order to similarly ensure the product has ideal flavor, visual appeal, and safety e.g. no discoloration and/or damage, no rotting or other contamination. Furthermore, screening after cutting would have been readily obvious since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and in order to do a “final check” to ensure no undesirable portions are packaged. 
Lewis et al. does not teach immersing the food in water and scalding with jets of hot water at a temperature between 75-85oC.
Moser et al. teaches a process for processing vegetables (abstract) comprising moving the vegetables through a series of blanching apparatuses including immersion or spray type devices (column 6 lines 15-19), where the blanching temperature can be from 90-210oF, particularly 190-195oF (column 6 lines 51-56).
Bows et al. teaches a method for making a food product (abstract), where the food can include cauliflower (paragraph 170), where the food can be subjected to a first preconditioning step in water at a temperature between 60-100oC (paragraph 60), and subsequently exposing the food to jets of high-pressure water in order to facilitate removal of undesired substance such as excess starch (paragraph 61). Bows is analogous since it is directed to a process for preparing foodstuffs from a vegetable.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to immerse and spray the vegetables during blanching at the claimed temperature range since the reference already suggests blanching using any customary procedure (column 3 lines 41-43), where a series of blanching steps using immersion and spray type devices are known as taught by Moser et al. and Bows et al., to facilitate removal of undesired substances (including but not limited to excess starch, dirt, preservation/flavoring chemicals, or any other substance retained on the surface of the food, thereby ensuring sufficient and uniform heat transfer to the entirety of the processed vegetable, since Lewis et al. does not specify the blanching temperature and a skilled artisan would have looked to the relevant prior art for suggestions of blanching temperature, and to combine prior art elements (various types of blanching) according to known methods to yield predictable results of blanching KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Lewis et al. does not teach using a vibrating screen device.
Moser et al. further teaches vibrating screens can be used in order to separate unwanted material (column 2 lines 58-60), dewater the vegetable (column 5 line 65 to column 6 line 2), and aid passage of material through the process (column 12 lines 19-23). Moser is analogous since it is directed to similarly treating vegetables, particularly blanching, freezing, and packaging (column 2 lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to use a vibrating screen after freezing in order to similarly separate unwanted materials (e.g. loose pieces of ice and/or any other contaminants that remain in the vegetable), and as a means for transporting the vegetable through the process. One of ordinary skill in the art would have reasonably expected vibrating the frozen vegetable as taught by the prior art combination to similarly provide a de-clumping effect as claimed based on the intensity of the vibrations.

Claims 20-22 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 5,723,167) in view of Parker et al. (GB 2520486 A1), Shim et al. (US 6,770,313 B2), Bows et al. (US 2008/0138480 A1) and Moser et al. (US 7,449,206 B2) as applied to claim 18 above, and further in view of Wright (US 6,488,973 B1) and Kress et al. (US 6,177,113 B1).
The limitation “packaging machine” (claim 20) is given its broadest reasonable interpretation to mean any device known in the food art to package foods. The limitation “a pouch insertion machine” (claim 21) is interpreted to mean any device known in the food art to place foods into a pouch.
Regarding claim 20, Lewis et al. teaches packaging and freezing the packaged portions in a freezer at -20oC (column 8 lines 31-34), but does not specify a packaging machine and freezing prior to packaging.
Wright teaches a process for preparing a frozen food product including vegetables (abstract), comprising packaging the food using a packaging machine (column 2 lines 14-38), where the food including blanched vegetables is frozen prior to packaging (column 5 lines 50-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to freeze the vegetable prior to packaging and to use a packaging machine since doing so is known and commonly practiced in the art, since Lewis et al. already recites vacuum packaging (column 8 lines 31-32) which would necessarily require some form of a packaging device (e.g. to transport the food to the packaging area, to provide said packages, to portion the food, pull a vacuum within the package, etc.), to automate a manual activity In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), to maximize efficiency and throughput of the manufacturing process, i.e. minimize or eliminate manual labor, and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
Lewis et al. does not teach checking for foreign objects inside the containers using a detection device. It is noted that “detection device” is given its broadest reasonable interpretation to mean any device known in the food art to detect any desired substance, e.g. a metal detector or x-ray detector as recited by claims 35-36.
Kress et al. teaches a method for processing food product (abstract) comprising passing food product, after final packaging, through metal detection equipment or X-ray equipment, and discarding any container from which metal is detected (column 4 lines 17-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to check for foreign objects using a metal or X-ray detector since doing so is known in the art, and to remove packages which contain metals to ensure safety of consumers and product quality.
Regarding claim 21, the combination applied to claim 20 teaches using a packaging machine and checking for foreign items by using a metal detector. The same combination is applied to claim 21 and would have bene obvious for the same reasons stated for claim 20. Additionally, Lewis et al. teaches the packaging can be vacuum packaging (column 8 lines 31-32).
Regarding claim 22, Lewis et al. does not teach the packaging includes a sub-step of adding at least one pellet containing a precooked and frozen seasoning in order to flavor the strips.
Wright teaches a sauce patty, construed to be a type of “pellet”, in frozen form can be placed into the packaging prior to wrapping (column 3 lines 20-22). Since the sauce is formed and frozen prior to packaging, the sauce is construed to be “precooked”. Additionally, the sauce is construed to be a type of “seasoning” since sauces are known to provide flavor enhancement/modification to the food and since Wright teaches the sauce can include various types of seasoning (column 2 lines 7-13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to include a pellet of precooked and frozen condiment since doing so is known for frozen food packaging, in order to provide flavoring as desired, and to enhance user convenience, i.e. the user is not required to separately cook a sauce.
Regarding claims 34-35, the combination applied to claims 20-22 above teaches a metal detector or x-ray detector. The same combination is applied to claims 34-35 and would have been obvious for the same reasons stated above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 20-22, and 34-35 (particularly claim 18) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 and 33-38 (particularly claim 17) of copending Application No. 16/071,776 in view of Shim et al. (US 6,770,313 B2) and Moser et al. (US 7,449,206 B2). 
The ‘776 application teaches washing vegetables to eliminate residues, mechanical treatment to isolate edible parts, cutting to a desired size with a cutting device, steam-cooking, air-drying, and freezing (claim 17). However the application does not recite the claimed dimensions of the cut vegetables, immersing and scaling with jets of water at 75-85oC, manual sorting, freezing at -18 to -30oC, and using a vibrating screen as claimed.
Shim et al. teaches a process preparing vegetables (abstract) comprising washing the vegetables to remove dust, foreign materials, and pesticides adhering to the surfaces of the vegetables (column 4 lines 55-59) prior to cutting (column 5 lines 7-8), and deep-freezing at temperature of less than -25oC (column 6 lines 15-16). The reference is analogous since it is directed to processing vegetables for preservation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘776 application to wash the vegetables prior to cutting as claimed since doing so is known and commonly practiced in the art, and to similarly remove any undesired substances/residues from the vegetables for safety, compliance with regulatory standards, and to ensure the portions of the vegetable (retained after mechanical treatment) are not contaminated with said undesired substances/residues.
Shim et al. further teaches screening vegetables which have good color, flavor, and are not damaged by insects (column 4 lines 47-48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘776 application to similarly sort the vegetable for defects in order to similarly ensure the product has ideal flavor, visual appeal, and safety e.g. no discoloration and/or damage, no rotting or other contamination. Furthermore, screening after cutting would have been readily obvious since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and in order to do a “final check” to ensure no undesirable portions are packaged. 
Regarding the particular type of cauliflower, absent persuasive evidence of the criticality of said particular type or unexpected results arising from the claimed types of cauliflower, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to use the claimed types of cauliflower as a matter of manufacturing preference or for visual appeal (a variety of colors).
Regarding the mechanical treatment and the cut cauliflower comprising granules with sizes comprised between 30-60 mm3, Lewis et al. further teaches the vegetables can be cut in accordance with any customary procedure (column 3 lines 41-43), and teaches various sizes (column 7 line 66; column 8 lines 20-21 and 40-41), but does not specify the claimed volume.
Parker et al. teaches a method for processing vegetables (abstract), particularly cauliflower (paragraph 2), where the cauliflower is diced into “relatively small” (e.g. 1-10 mm) granules in order to reduce the duration of the softening step (paragraphs 28 and 30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of ‘776 to cut the vegetable into granules with the claimed size range since the reference already suggests various sizes can be used, since “ricing” cauliflower into small granules is acknowledged by the prior art, and therefore as a matter of manufacturing preference, since changes in size and shape are a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed shape/size was significant In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of vegetable being processed, desired aesthetics and/or type of the final product, effects on processing steps such as softening, and desired texture/mouthfeel.
Parker et al. further teaches the cauliflower can be cut to remove outer leaves and stalks (paragraph 17). Since mechanical treatment such as peeling and/or chopping is a known process which removes undesired external portions of a food while maintaining the desired portions, the preparation process is construed to be a type of “mechanical treatment” as claimed. 
Additionally, mechanical treatment to remove undesired portions would have been obvious to one of ordinary skill in the art at the time of the invention as the process is generally known and commonly practiced in the art, since the process does not appear to be critical or yield unexpected results, and therefore as a matter of manufacturing or personal preference to remove particularly undesired portions (e.g. roots, stems, skins, cores, etc.) thereby providing a preferable eating experience.
Moser et al. further teaches vibrating screens can be used in order to separate unwanted material (column 2 lines 58-60), dewater the vegetable (column 5 line 65 to column 6 line 2), and aid passage of material through the process (column 12 lines 19-23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of ‘776 application to use a vibrating screen after freezing in order to similarly separate unwanted materials (e.g. loose pieces of ice and/or any other contaminants that remain in the vegetable), and as a means for transporting the vegetable through the process. One of ordinary skill in the art would have reasonably expected vibrating the frozen vegetable as taught by the prior art combination to similarly provide a de-clumping effect as claimed based on the intensity of the vibrations.
Bows et al. teaches a method for making a food product (abstract), where the food can include cauliflower (paragraph 170), where the food can be subjected to a first preconditioning step in water at a temperature between 60-100oC (paragraph 60), and subsequently exposing the food to jets of high pressure water in order to facilitate removal of undesired substance such as excess starch (paragraph 61). Bows is analogous since it is directed to a process for preparing foodstuffs from a vegetable.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘776 application to immerse and spray the vegetables during blanching at the claimed temperature range since the reference already suggests blanching using any customary procedure (column 3 lines 41-43), where a series of blanching steps using immersion and spray type devices are known as taught by Moser et al. and Bows et al., to facilitate removal of undesired substances (including but not limited to excess starch, dirt, or any other substance retained on the surface of the food, thereby ensuring sufficient and uniform heat transfer to the entirety of the processed vegetable, since Lewis et al. does not specify the blanching temperature and a skilled artisan would have looked to the relevant prior art for suggestions of blanching temperature, and to combine prior art elements (various types of blanching) according to known methods to yield predictable results of blanching KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
The objection of claims 35-36 and rejection of claim 35 under 35 USC 112(b) are withdrawn.
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6 that Lewis does not teach freezing the vegetables since they are dehydrated. This is not persuasive since the process of Lewis cools the dehydrated vegetables down to the claimed temperature range (column 5 lines 31-35), which is construed to be a type of freezing procedure. The vegetables are dehydrated to a desired moisture level such that the cell structure of the vegetable is not damaged, but can still retain moisture levels as high as 60% (column 4 lines 4-8 and 22). The dehydrated vegetables can be stored in temperatures down to -40oC for prolonged periods of time, and therefore at least some of the moisture within and around the vegetables would naturally be subjected to freezing.
Applicant argues on page 8 that Lewis does not teach the claimed volume range for the granules, the prior art teaches that vegetables are known to be cut into different dimensions. Furthermore, Parker teaches dicing cauliflower into 1-10 mm granules.
Applicant argues on pages 9-10 that the prior art, specifically Moser and Bows, does not teach immersing the granules followed by scalding as claimed. This is not persuasive since Moser teaches multiple types and series of blanching steps is known for treating vegetables, and further teaches blanching can be used for different purposes, such as enzyme inactivation, product cleansing, decreasing microbial load, and preheating the product before further processing (column 6 lines 37-46). Bows teaches exposing vegetables to water or steam followed by washing with pressurized water sprays (paragraphs 60-61). This suggests to one of ordinary skill that vegetables can be exposed to a series of different forms of hot water application for desired effects, e.g. one to heat the bulk of the vegetable for enzyme inactivation and one to remove residual substances/microbials on the vegetable surface while preventing premature cooling. Furthermore, Applicant has not shown evidence of criticality or unexpected results associated with the claimed blanching process.
In response to applicant's arguments against the references (Parker, Shim, Moser, Bows) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to Applicant’s argument on pages 11-12 that the claimed process yields unexpected results of superior organoleptic/sensorial quality as stated in the declaration dated 12/20/2021, Examiner’s position stated 3/31/2022 is maintained and incorporated by reference herein. 
Furthermore, the Declaration states on page 1 of the translation that the individuals on the tasting panel had no specific experience in sensory analysis (“How the analysis was carried out:”), and therefore Applicant relies on the triangular test on pages 2-3. Sensory results from an untrained sensory panel cannot be relied on to provide evidence of unexpected results as the responses are directed to opinions of laymen, which one skilled in the art would not expect to establish an objective, measurable and repeatable set of data. While the triangular test may determine that a difference exists between the two samples, the data/analysis does not provide sufficient objective evidence for one skilled in the art to be able to determine whether or not the difference actually is “superior organoleptic/sensorial quality”.
Additionally, it is unclear exactly which feature(s) of the disclosed invention is/are being compared to that of the prior art. Applicant’s specification discloses a large number of variables, each with their own ranges, e.g. granule volume, immersion and scalding temperature, freezing temperatures, etc. (e.g. page 4). It is unclear which embodiment of these features and ranges are represented by the data. Particularly, since the declaration only states that sample 1 was “produced according to PCT/IT2016/000060”, there is no way to determine which of the many disclosed ranges and embodiments where used for processing said sample. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants arguments against the dependent claims and obviousness-type double patenting rejection are not persuasive for the same reasons stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792